             Case 2:18-cv-00087-KJM-AC Document 32 Filed 09/07/21 Page 1 of 12


 1   OFFICE OF THE PLACER COUNTY COUNSEL
     GREGORY S. WARNER (SBN 282490)
 2
     ERIC C. BRUMFIELD (SBN 306642)
 3   175 Fulweiler Avenue
     Auburn, California 95603
 4   Telephone: (530) 889-4044
     Facsimile: (530) 889-4069
 5   Email: GWarner@placer.ca.gov
            EBrumfield@placer.ca.gov
 6
     JENNIFER HARTMAN KING (SBN 211313)                Exempt From Filing Fees Pursuant To
 7
     ALANNA LUNGREN (SBN 269668)                       Government Code Section 6103
 8   J. R. PARKER (SBN 320526)
     ANDREYA WOO NAZAL (SBN 327651)
 9   HARTMAN KING PC
10   520 Capitol Mall, Suite 750
     Sacramento, CA 95814
11   Telephone: (916) 379-7530
     Facsimile: (916) 379-7535
12   Email: JHartmanKing@HartmanKingLaw.com
             ALungren@HartmanKingLaw.com
13           JRParker@HartmanKingLaw.com
14           AWooNazal@HartmanKingLaw.com

15   Attorneys for Defendant and Counter-Claimant
     COUNTY OF PLACER
16

17                                   UNITED STATES DISTRICT COURT
18                              EASTERN DISTRICT OF CALIFORNIA
19     CITY OF LINCOLN,                               Case No.: 2:18-CV-00087-KJM-AC
20                      Plaintiff,                   JOINT STIPULATION AND
                                                     ORDER REGARDING
21                v.                                 MODIFICATION OF THE FOURTH
                                                     AMENDED PRETRIAL SCHEDULING
22     COUNTY OF PLACER; and DOES 1                  ORDER
       through 100, inclusive,
23
                        Defendants.
24

25

26

27

28
     00047186.1

           JOINT STIPULATION AND ORDER REGARDING MODIFICATION OF THE FOURTH AMENDED PRETRIAL
                                           SCHEDULING ORDER
            Case 2:18-cv-00087-KJM-AC Document 32 Filed 09/07/21 Page 2 of 12


 1            The parties to this action, Plaintiff/Counter-Defendant City of Lincoln (“City”) and
 2   Defendant/Counter-Claimant County of Placer (“County”) (hereinafter collectively, “Parties”), have met
 3   and conferred and hereby jointly and respectfully request that the Court modify the Fourth Amended
 4   Pretrial Scheduling Order (Dkt. 28) to allow an extension of the current fact discovery deadline of
 5   October 29, 2021, by ninety days (90) days to January 27, 2022, and an extension of all remaining
 6   dates in the Fourth Amended Pretrial Scheduling Order by the same period of time. The Parties jointly
 7   submit the following summary of previous modifications to the deadlines in the scheduling orders and
 8   a statement of good cause in support of their instant request.
 9            PREVIOUS MODIFICATIONS TO THE PRETRIAL SCHEDULING ORDER
10   A.       First Amended Pretrial Scheduling Order
11            In November 2019, the Parties requested and received an Order (Dkt. 17, 18) extending the
12   deadline for fact discovery in this matter from December 16, 2019, to March 9, 2020. The Parties
13   provided the following reasons for that initial 12-week extension of the fact discovery deadline:
14            1.     To allow the City to complete its review and voluntary production to the County of select
15                   documents from the voluminous County Archive documents;
16            2.     To allow the City to complete its sixth voluntary production (consisting of approximately
17                   1,600 pages that the City copied from County archives, and approximately 3,500 pages
18                   of additional supplemental information that City’s counsel obtained from publicly
19                   available locations);
20            3.     To allow the Parties to determine whether there are additional percipient witnesses, locate
21                   those witnesses and interview them, with the goal of taking depositions;
22            4.     To allow the Parties to conduct any further written discovery arising from their review of
23                   the County Archive documents;
24            5.     To allow the Parties to have a full opportunity to meet and confer, narrow the scope of
25                   their Rule 30(b)(6) deposition notices, and hopefully ease the burden on their respective
26                   public entity employees/representatives; and
27   ///
28   ///
      00047186.1                                       -1-
           STIPULATION AND ORDER REGARDING MODIFICATION OF THE THIRD AMENDED PRETRIAL SCHEDULING
                                                  ORDER
             Case 2:18-cv-00087-KJM-AC Document 32 Filed 09/07/21 Page 3 of 12


 1              6.     To possibly aid in the mediation and settlement process, by further eliminating factual

 2                     disputes related to the Parties’ alleged contribution to conditions at the Landfill and their

 3                     respective liability, if any, therefore.

 4   B.         Second Amended Pretrial Scheduling Order

 5              In February 2020, the Parties requested and received an Order (Dkt. 20, 21) continuing the

 6   deadlines for fact discovery, designation of expert witnesses, expert discovery and dispositive motions

 7   in this matter by six (6) months. The Parties provided the following reasons for a six-month continuance

 8   of deadlines:

 9              1.     To allow the Parties to continue their meet and confer efforts and complete fact and expert

10                     discovery in a timely manner;

11              2.     To allow the Parties to continue their search for potential witnesses with relevant

12                     knowledge of events that took place over 60 years ago;

13              3.     To allow the County’s recently retained outside environmental counsel adequate time to

14                     review the voluminous production of documents;

15              4.     To allow the Parties adequate time to prepare their Federal Rule of Civil Procedure

16                     30(b)(6) witnesses for their respective depositions; and

17              5.     To allow the Parties to explore settlement discussions after completing the discovery

18                     process.

19   C.         Third Amended Pretrial Scheduling Order

20              In August 2020, the Parties requested and received an Order (Dkt. 22, 23) continuing the

21   deadlines for fact discovery, designation of expert witnesses, expert discovery and dispositive motions

22   in this matter by eight (8) months. The Parties provided the following reasons for an eight-month

23   continuance of deadlines:

24              1.     Challenges that were unforeseen in February 2020, resulting from the COVID-19

25                     pandemic that impacted this country beginning in March, including difficulties in

26                     scheduling and preparing government employees for deposition, as they were required

27                     to work remotely, and difficulties in taking such depositions remotely, in light of the

28                     document-intensive nature of said depositions;
          00047186.1                                         -2-
                JOINT STIPULATION AND ORDER REGARDING MODIFICATION OF THE FOURTH AMENDED PRETRIAL
                                                SCHEDULING ORDER
             Case 2:18-cv-00087-KJM-AC Document 32 Filed 09/07/21 Page 4 of 12


 1              2.       To allow the Parties to continue their meet and confer efforts to finalize various discovery

 2                       and evidentiary authentication agreements, with the goal of streamlining evidentiary

 3                       presentations at trial;

 4              3.       To allow the Parties to explore settlement discussions after completing discovery.

 5   D.         Fourth Amended Pretrial Scheduling Order

 6              In March 2021, the Parties requested and received an Order (Dkt. 27, 28) continuing the

 7   deadlines for fact discovery, designation of expert witnesses, expert discovery and dispositive motions

 8   in this matter by six (6) months. The Parties provided the following reasons for a six-month continuance

 9   of deadlines:

10              1.        To allow the Parties to continue their meet and confer efforts to finalize various

11                        discovery and evidentiary authentication agreements, with the goal of streamlining

12                        evidentiary presentations at trial;

13              2.        Challenges resulting from the continued COVID-19 pandemic that impacted this

14                        country beginning in March 2020, including difficulties in scheduling and preparing

15                        government employees for deposition, as they were required to work remotely, and

16                        difficulties in taking such depositions remotely, in light of the document-intensive nature

17                        of said depositions;

18              3.        To allow the Parties to explore settlement discussions after completing discovery.

19              The Parties maintain that certain of the abovementioned reasons constitute good cause and

20   remain true, in conjunction with new developments discussed below. Discovery is currently ongoing.

21   However, an additional extension of the fact discovery deadline and, in turn, the deadlines for

22   designation of expert witnesses, expert discovery, and dispositive motions, is required and respectfully

23   requested, for the reasons set forth below.

24                     STATEMENT OF GOOD CAUSE TO AMEND THE FOURTH AMENDED
                                    PRETRIAL SCHEDULING ORDER
25

26              The Parties jointly submit the following statement of good cause in support of their stipulation

27   and request a ninety (90) day extension of the deadlines for completion of fact discovery, designation of

28   expert witnesses, completion of expert discovery, and the hearing of all dispositive motions.
          00047186.1                                            -3-
                JOINT STIPULATION AND ORDER REGARDING MODIFICATION OF THE FOURTH AMENDED PRETRIAL
                                                SCHEDULING ORDER
             Case 2:18-cv-00087-KJM-AC Document 32 Filed 09/07/21 Page 5 of 12


 1              A district court has “broad discretion in supervising the pretrial phase of litigation.” C.F. v.

 2   Capistrano Unified Sch. Dist., 654 F.3d 975, 984 (9th Cir. 2011). A scheduling order may be modified

 3   “for good cause and with the judge’s consent.” Fed. R. Civ. Proc. 16(b)(4); Johnson v. Mammoth

 4   Recreations, 975 F.2d 604, 608 (9th Cir. 1992); see also, Dkt. 16, 6:22-26. The key factors considered

 5   in determining good cause are whether the party moving for modification was diligent in trying to

 6   complete discovery in a timely manner, and the party’s reasons for seeking modification. Johnson,

 7   supra, 975 F.2d at 609; C.F., supra, 654 F.3d at 984; Tapias v. Mallet & Co., 2017 U.S. Dist. LEXIS

 8   144406, at *1-2 (N.D. Cal. Sep. 6, 2017). The district court may modify the pretrial schedule “if it cannot

 9   reasonably be met despite the diligence of the party seeking the extension.” Johnson, supra, 975 F.2d at

10   609; Tapia, supra, 2017 U.S. Dist. LEXIS 144406, at *1.

11              Generally, courts use a three-step inquiry in assessing diligence for determining good cause

12   under Rule 16:

13              “[T]o demonstrate diligence under Rule 16's “good cause” standard, the movant may be
                required to show the following: (1) that she was diligent in assisting the Court in creating
14              a workable Rule 16 order; (2) that her noncompliance with a Rule 16 deadline occurred
                or will occur, notwithstanding her diligent efforts to comply, because of the development
15              of matters which could not have been reasonably foreseen or anticipated at the time of
                the Rule 16 scheduling conference; and (3) that she was diligent in seeking amendment
16
                of the Rule 16 order, once it became apparent that she could not comply with the order.”
17
     Grant v. United States, 2011 U.S. Dist. LEXIS 131662, at *14 (E.D. Cal. Nov. 14, 2011) (citing Jackson
18
     v. Laureate, Inc., 186 F.R.D. 605, 608 (E.D. Cal. 1999)).
19
     A.         The Parties’ Efforts to Prepare a Workable Rule 16 Order
20
                The Parties were diligent in assisting the Court in creating a Rule 16 Order. As mentioned in the
21
     prior Stipulation and Orders, the Parties met and conferred, and filed their “Joint Report of Parties’
22
     Planning Meeting” on May 16, 2018 (Dkt. 12). From the outset, the Parties recognized that this action
23
     would be complex, both factually and legally. The City alleges that waste disposal activities occurred
24
     over sixty years ago, from the late 1940s to 1976. The City’s asserted contaminant response activities
25
     have spanned several decades since the closure of the Landfill, and the City alleges those are ongoing
26
     today.       The    Parties   brought     claims    against    one    another    under,    inter   alia,   the
27
     Comprehensive Environmental Response, Compensation, and Liability Act (“CERCLA”), legislation
28
          00047186.1                                       -4-
                JOINT STIPULATION AND ORDER REGARDING MODIFICATION OF THE FOURTH AMENDED PRETRIAL
                                                SCHEDULING ORDER
              Case 2:18-cv-00087-KJM-AC Document 32 Filed 09/07/21 Page 6 of 12


 1   which has been aptly called an inherently “complex statute with a maze-like structure and baffling

 2   language.” ASARCO, LLC v. Celanese Chemical Co., 792 F.3d 1203, 1208 (9th Cir. 2015) (citing

 3   California ex. rel. Cal. Dep’t. of Toxic Substances Control v. Neville Chem. Co., 358 F.3d 661, 663 (9th

 4   Cir. 2004)) (internal quotations omitted). Recognizing that this case involved a complex environmental

 5   statute, six decades of documentation and potentially numerous witnesses, the Parties requested

 6   approximately a year-and-a-half to complete fact discovery. See Dkt. 16, p. 14.

 7               The Pretrial Scheduling Order was reasonably calculated to address the complexities of this case,

 8   and it was created with the active participation of the Parties. However, as discussed below, while the

 9   Parties are diligently continuing their meet and confer efforts to streamline evidentiary presentations at

10   trial, ongoing discovery efforts continue to reveal voluminous documents and records which has

11   prolonged the time required to properly review and prepare documents for production and has

12   complicated efforts to finalize the scope and timing of the Parties’ Rule30(b)(6) depositions, identify,

13   schedule, and prepare numerous County and City personnel for deposition. The emergence of new

14   strains of the Covid-19 virus, a resurgence of COVID-19 cases, and the uncertainty surrounding

15   government efforts to appropriately respond to the surge, continue to cause uncertainty and create

16   difficulty for both Parties.

17   B.          The Parties’ Ongoing Discovery Activities and Efforts to Streamline Evidentiary

18   Presentation at Trial

19               Since the Court entered the Fourth Amended Pretrial Scheduling Order, the Parties have

20   propounded and/or responded to further written discovery in this litigation. Consistent with the Court’s

21   Order, the Parties have continued, in good faith, to make both voluntary and supplemental productions

22   of documents and engage in meaningful and cooperative meet and confer efforts in an effort to both

23   facilitate document production and streamline evidentiary presentation at trial.

24               Specifically, the City has submitted to the County, for its consideration, a draft stipulation as to

25   authenticity as to certain of the Parties’ respective historical records with the goal of minimizing

26   authentication issues and future discovery disputes to facilitate efficient evidentiary presentation at trial

27   (Dkt. 25).

28   ///
           00047186.1                                       -5-
                 JOINT STIPULATION AND ORDER REGARDING MODIFICATION OF THE FOURTH AMENDED PRETRIAL
                                                 SCHEDULING ORDER
              Case 2:18-cv-00087-KJM-AC Document 32 Filed 09/07/21 Page 7 of 12


 1               When COVID-19 restrictions preventing in person document review were eased, both Parties

 2   worked together amicably to grant the City access to the County’s Archives department to conduct

 3   inspection and review of certain County historical records. This week, the City voluntarily produced

 4   8,505 pages of County documents from the County Archives department. The City and County are now

 5   working together to facilitate a similar inspection of the archives of the Office of the County Clerk of

 6   the Board of Supervisors. The City anticipates a similar further voluntary production after inspecting

 7   documents at the archives of the Office of the County Clerk of the Board of Supervisors. Those

 8   additional documents subsequently will need to be reviewed by the County.

 9               Following the completion of a privilege review of County documents that has been underway,

10   the County will complete the process of preparing approximately 160,000 pages of documents for

11   production to the City as part of the County’s supplemental response to the City’s written discovery

12   requests. Based on the County’s initial estimate, the County anticipates producing those documents in

13   mid to late September, just over one month before the currently scheduled close of fact discovery. This

14   time frame will impact the City’s preparation for its deposition of the County’s estimated eight Rule

15   30(b)(6) designees that the County has preliminarily identified.

16               Once the Parties serve their respective supplemental responses and productions of documents on

17   each other, each Party will require sufficient time to review and analyze the productions. Under the

18   current litigation deadlines with the fact discovery cutoff at the end of October 2021, the Parties

19   recognized that to accomplish a reasonable review of the voluminous supplemental documents, and to

20   finalize the scope of, prepare for and conduct each Party’s respective Rule 30(b)(6) depositions without

21   unnecessarily inconveniencing City and County witnesses, and importantly, the Court, an extension of

22   the litigation deadlines is necessary. An extension of the fact and expert discovery deadlines will allow

23   the Parties to diligently identify and review relevant documents; identify and prepare fact witnesses for

24   deposition; and finalize discovery and evidentiary agreements.

25               The Parties have actively been meeting and conferring regarding the scope and timing of their

26   respective Rule 30(b)(6) depositions. An extension of all remaining deadlines will allow the Parties to

27   finalize those discussions and cooperatively agree to a deposition schedule which enables each party to

28   ///
           00047186.1                                     -6-
                 JOINT STIPULATION AND ORDER REGARDING MODIFICATION OF THE FOURTH AMENDED PRETRIAL
                                                 SCHEDULING ORDER
             Case 2:18-cv-00087-KJM-AC Document 32 Filed 09/07/21 Page 8 of 12


 1   comply with all COVID-19 safeguards, produce a prepared Rule 30(b)(6) witness, and minimize

 2   inconvenience to the County and City public employee witnesses.

 3              A further extension of all remaining deadlines will also allow more time for the Parties to

 4   complete discovery, and then turn their focus towards the possibility of exploring meaningful settlement

 5   discussions, with the goal of avoiding the significant time and expense of trial.

 6   C.         The Ongoing Impact of the COVID-19 Pandemic

 7              The Fourth Amended Pretrial Scheduling Order (Dkt. 28) was entered in March 2021. Although

 8   the Parties anticipated that the Fourth Amended Pretrial Scheduling Order (Dkt. 28) allotted sufficient

 9   time for public entity employees to return to work at City and County offices after the lifting of the

10   Regional Stay-at-Home Order, the introduction of the Tier System and the surge of new variants of

11   COVID-19 resulted in many of the Parties’ non-essential employees continuing to work remotely, and

12   limited public access to government offices. This case concerns events from many decades ago, as a

13   consequence of which, many of the records are maintained in government offices in physical form only.

14   As a result, the Parties continue to face several unforeseen pandemic-related challenges that uniquely

15   impact a case involving large physical files and several government deponents that are working

16   remotely.

17              As a result of the COVID-19 pandemic and related closure of County offices and travel

18   restrictions, the City’s outside counsel temporarily halted its efforts to review the County’s physical

19   archives. As stated above, upon the easing of COVID-19 related restrictions, the City and County have

20   arranged for physical review of the County’s Archives and of records held with the Office of the Clerk

21   of the Board of Supervisors to proceed. While some of that effort has been successfully completed, the

22   City’s document identification and retrieval effort is ongoing. As a result of, and as noted above, both

23   Parties will continue to receive additional discovery documents that need to be reviewed prior to

24   preparing for and conducting depositions.

25              Throughout the COVID-19 pandemic, the Parties have been closely monitoring public health

26   orders and respectfully observing one another’s COVID policies and have regularly met and conferred

27   to discuss the upcoming discovery deadlines, ongoing measures to protect the health and safety of the

28   potential witnesses, and the feasibility of in-person or virtual depositions. Setting aside the increased
          00047186.1                                   -7-
                JOINT STIPULATION AND ORDER REGARDING MODIFICATION OF THE FOURTH AMENDED PRETRIAL
                                                SCHEDULING ORDER
              Case 2:18-cv-00087-KJM-AC Document 32 Filed 09/07/21 Page 9 of 12


 1   difficulty in scheduling and preparing witnesses for depositions during the COVID-19 pandemic, the

 2   Parties continue to share concerns over the inherent challenges with virtual depositions, especially in

 3   this heavily document-intensive matter. As the number of COVID-19 cases is again on the rise, and new

 4   virus variants have appeared, uncertainty surrounding the pandemic remains. Given these ongoing

 5   pandemic-related challenges, the Parties believe an extension of the deadlines set by the Fourth

 6   Amended Pretrial Scheduling Order (Dkt. 28) is prudent.

 7               Because both Parties are currently engaged in additional fact related discovery, including

 8   substantial document identification, production, and review; since meet and confer efforts are currently

 9   ongoing with the goal to streamline evidentiary presentation at trial; and due to the uncertainty created

10   as a result of the surge of new COVID-19 variants, the Parties believe that a ninety (90) day extension

11   of the fact discovery deadline, and an extension of all remaining dates in the Fourth Amended Pretrial

12   Scheduling Order by the same period of time, is necessary and appropriate. The Parties promptly met

13   and conferred to prepare this Request.

14    PROPOSED MODIFICATIONS TO THE FOURTH AMENDED PRETRIAL SCHEDULING
                                    ORDER
15

16               The Parties propose the following sections of the Amended Pretrial Scheduling Order (Dkt. 18)

17   as amended by the Fourth Amended Pretrial Scheduling Order (Dkt. 28) be amended as follows:

18               Section IV.   DISCOVERY

19               All fact discovery shall be completed by January 27, 2022.

20               Section V.    DISCLOSURE OF EXPERT WITNESSES

21               All counsel are to designate in writing and serve upon all other parties the name, address, and

22   area of expertise of each expert that they propose to tender at trial not later than March 9, 2022. By

23   June 6, 2022, any party who previously disclosed expert witnesses may submit a rebuttal list of expert

24   witnesses who will express an opinion on a subject covered by an expert designated by an adverse party,

25   if the party rebutting an expert witness designation has not previously retained an expert to testify on

26   that subject. All expert discovery shall be completed by September 6, 2022.

27   ///

28   ///
           00047186.1                                     -8-
                 JOINT STIPULATION AND ORDER REGARDING MODIFICATION OF THE FOURTH AMENDED PRETRIAL
                                                 SCHEDULING ORDER
         Case 2:18-cv-00087-KJM-AC Document 32 Filed 09/07/21 Page 10 of 12


 1           Section VI.   MOTION HEARING SCHEDULE

 2           All dispositive motions, except motions for continuances, temporary restraining orders or other

 3   emergency applications, shall be heard no later than December 15, 2022.

 4   Dated: August 20, 2021                       HARTMAN KING PC
 5
                                                  By: /s/Jennifer Hartman King
 6
                                                      JENNIFER HARTMAN KING
 7                                                    ALANNA LUNGREN
                                                      J. R. PARKER
 8                                                    ANDREYA WOO NAZAL
                                                  Attorneys for Defendant and
 9
                                                  Counter-Claimant COUNTY OF PLACER
10

11   Dated: August 20, 2021                       BROWN & WINTERS
12

13                                                By: /s/Janet Menacher (as authorized on 8/20/21)
                                                      WILLIAM D. BROWN
14                                                    JEFFREY T. ORRELL
                                                      JANET MENACHER
15                                                Attorneys for Plaintiff and
                                                  Counter-Defendant CITY OF LINCOLN
16

17

18

19

20

21

22

23

24

25

26

27

28
       00047186.1                                     -9-
             JOINT STIPULATION AND ORDER REGARDING MODIFICATION OF THE FOURTH AMENDED PRETRIAL
                                             SCHEDULING ORDER
             Case 2:18-cv-00087-KJM-AC Document 32 Filed 09/07/21 Page 11 of 12


 1                                           UNITED STATES DISTRICT COURT

 2                                          EASTERN DISTRICT OF CALIFORNIA

 3

 4         CITY OF LINCOLN,                                   Case No.: 2:18-CV-00087-KJM-AC

 5                             Plaintiff,                     FIFTH AMENDED PRETRIAL
                                                              SCHEDULING ORDER
 6                v.
 7         COUNTY OF PLACER; and DOES 1
 8         through 100, inclusive,

 9                             Defendants.

10

11               Upon consideration of Plaintiff/Counter-Defendant City of Lincoln’s (“City”) and

12   Defendant/Counter-Claimant County of Placer’s (“County”) Joint Stipulation Regarding Modification

13   of the Fourth Amended Pretrial Scheduling Order, and finding good cause therefor, the Court hereby

14   amends the Fourth Amended Pretrial Scheduling Order (Dkt. 28) as follows:

15               Section IV.       DISCOVERY

16               All fact discovery shall be completed by January 27, 2022.

17               Section V.        DISCLOSURE OF EXPERT WITNESSES

18               All counsel are to designate in writing and serve upon all other parties the name, address, and

19   area of expertise of each expert that they propose to tender at trial not later than March 9, 2022. By

20   June 6, 2022, any party who previously disclosed expert witnesses may submit a rebuttal list of expert

21   witnesses who will express an opinion on a subject covered by an expert designated by an adverse party,

22   if the party rebutting an expert witness designation has not previously retained an expert to testify on

23   that subject. All expert discovery shall be completed by September 6, 2022.

24   ///

25   ///

26   ///

27   ///

28   ///
           00047186.1                                     - 10 -
                 JOINT STIPULATION AND ORDER REGARDING MODIFICATION OF THE FOURTH AMENDED PRETRIAL
                                                 SCHEDULING ORDER
         Case 2:18-cv-00087-KJM-AC Document 32 Filed 09/07/21 Page 12 of 12


 1          Section VI.      MOTION HEARING SCHEDULE

 2          All dispositive motions, except motions for continuances, temporary restraining orders or other

 3   emergency applications, shall be heard no later than December 9, 2022.1

 4          IT IS SO ORDERED.
 5   DATED: September 7, 2021.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
             1
                 December   15, 2022 is not an available civil law and motion date.
       00047186.1                                       - 11 -
            JOINT STIPULATION AND ORDER REGARDING MODIFICATION OF THE FOURTH AMENDED PRETRIAL
                                            SCHEDULING ORDER
